DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is non-final and is in response to the claims filed October 6, 2020 via preliminary amendment. Claims 1-6 and 20-25 are currently pending, of which claims 1-6 and 20 are currently amended. Claims 7-19 have been cancelled and claims 21-25 are newly presented.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 20-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,719,208 B2 (hereinafter, “the ‘208 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other.
As per claims 1-6 and 20-25 of the present application, these claims are taught by claims 1-6 (or 7-12), respectively, of the ‘208 patent.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the third application” and this term lacks appropriate antecedent basis. This causes further issues for the metes and bounds of the claim because it is unclear if a third application is already in focus or how the third application is brought into focus to subsequently run in the background. Applicant needs to explicitly claim a focus of this third application in the foreground or it being currently executed in the foreground to distinguish it over the background execution of the first application and the second application. Claim 20 recites similar language and is rejected for at least the same reasons therein.
Claims 2-6 and 21-25 are rejected based on their dependency from an above-rejected claim.


Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 and 20-25 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiplacoff et al. (U.S. Publication No. 2010/0095240; hereinafter “Shiplacoff”; submitted with IDS on July 20, 2020).
As per claim 1, Shiplacoff teaches a mobile apparatus comprising: a transceiver; a touch screen; at least one processor coupled to the touch screen and the transceiver; and at least one memory storing instructions, which when executed by the at least one processor (See Shiplacoff paras. [0062], [0065], and [0182]), cause the mobile apparatus to:
identify a first application and a second application executed in a background of the mobile apparatus, display a first image, at a first position in the touch screen, representing the first application executed in the background, and a second image representing the second application executed in the background [overlapping at least a portion of the first image] (See Shiplacoff Figs. 1-3 and paras. [0063] and [0077-78]: card mode for various applications 301A-301C),
in response to a first draft touch input for the first image in a first direction, move the first image away from the first position, in response to a release of the first drag touch input at a second position, terminate the first application (See Shiplacoff paras. [0100-102] and [0112]: upward drag gesture can dismiss the card and, which can result in” the application associated with the card to close” and “its activity dismissed”),
in response to a second drag touch input in a second direction, move the first image and the second image in the second direction (See Shiplacoff Figs. 7, 8, and paras. [0079], and [0092-93]: movement of cards in a left/right direction to scroll positions and change focus), and
in response to a release of a third drag touch input toward the overlapping first image and the second image, transition the third application currently executed to execute in the background (See Shiplacoff Fig. 13F-13G and paras. [0079], [0092-93], and [0164]: overlapping images where the user can gesture the current foreground card 
However, Shiplacoff does not explicitly anticipate the overlapping applications as explicitly claimed in their specific embodiments above. How the applications are presented, whether in a stack or overlapped or side by side is arguably a design choice and nonfunctional descriptive material. Nevertheless, one of ordinary skill at the time the invention was made would understand that the application windows can overlap based on the teachings of other embodiments of Shiplacoff, as Shiplacoff allows for multiple arrangements of the card interface layout. Specifically, Shiplacoff allows for cards of the same group to be displayed at a particular offset compared to other cards. This includes other applications that may be running in the background (See Shiplacoff Fig. 13F and para. [0164]). Therefore, one of ordinary skill would recognize they can apply this layout to the layout of all of the cards, vertically offsetting the cards not in focus and overlapping them slightly, and thus teach overlapping at least a portion of the first image and the overlapping first image and the second image as claimed (See Id.). These changes would allow the user of Shiplacoff to more easily visualize a current stack while also allowing them to see other stacks in the background and not just edges of the stacks in some embodiments. 

As per claim 2, Shiplacoff further teaches wherein the stored instructions, which when executed by the at least one processor, cause the mobile apparatus further to, in response to a touch input for displaying a list of applications executed in the background, display the first image representing the first application executed in the background, and the second image representing the second application executed in the background overlapping at least the portion of the first image (See Shiplacoff Figs. 1-3 and paras. [0063], [0077-78], and [0124-126]: switch to card mode by touching screen, which would show the applications that are currently open on the device but not necessarily in the foreground of the full-screen mode).

As per claim 3, Shiplacoff further teaches wherein the first direction is orthogonal to the second direction (See Shiplacoff Figs. 7, 8, and paras. [0079], [0092-93], [0100-102] and [0112]: upward drag gesture can dismiss the card and left/right gestures to navigate cards).

As per claim 4, Shiplacofffurther teaches wherein the stored instructions, when executed by the at least one processor, cause the mobile apparatus further to: in response to a touch input for the first image, change an execution state of the first application from a background execution state to a foreground execution state (See Shiplacoff paras. [0021], [0067], [0077], [0089-92]: card interface presented allowing the user to change cards and bring new ones into focus, thus making the focal application full-screen in the foreground and the other cards in the background).

As per claim 5, Shiplacoffurther teaches wherein the stored instructions, when executed by the at least one processor, cause the mobile apparatus further to: in response to a release of the first draft touch input for the first image at a third position located between the first reference line and the first position, return the first image to the first position (See Shiplacoff para. [0086]: if the user does not drag the card a sufficient distance, all cards, including the card that did not get dragged a sufficient distance, will “snap back to their previous positions upon completion of the drag operation”).
As per claim 6, Shiplacoff further teaches wherein the at least one processor moves the first image and the second image by moving a list of images including the first image and the second image and sequentially displaying a fourth image of the list in the second direction in response to the second drag touch input in the second direction (See Shiplacoff Figs. 7, 8, and paras. [0106], [0112], [0119] and [0122]: user can scroll cards as a group or list, in any direction, including “by dragging cards 301 in a particular direction”. Moreover, the card sequence/positions can be maintained as the cards are moved back and forth).

As per claims 20-25, the claims are directed to a non-transitory medium that implements the same features as the mobile apparatus of claims 1-6, respectively, and are therefore rejected for at least the same reasons therein.







Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Elias et al. (U.S. 2007/0177803) discloses a gesture dictionary which shows the obviousness of assigning different functions to different gestures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas Klicos/
Primary Examiner, Art Unit 2142